Case 1:21-cv-06702-LAK Document 15-20 Filed 09/16/21 Page 1 of 3
         Case 1:21-cv-06702-LAK Document 15-20 Filed 09/16/21 Page 2 of 3


From:             Fontaine, Senior Master
To:               Daniel Cundy
Cc:               David Boies2; Sigrid McCawley; Andrew Villacastin; Sabina Mariella; Alex Boies; Gary Bloxsome; foreignprocess.rcj@justice.gov.uk; Moore, Pat;
                  Foley, Jennifer
Subject:          RE: Virginia Giuffre v. Prince Andrew No.21-cv-06702-LAK
Date:             Wednesday, September 15, 2021 2:31:48 PM
Importance:       High



CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the sender.




Dear Mr Bloxsome and Mr Cundy,

Thank you for your letter of today, in which you set out your reasons why you consider that the Hague Request is not valid.

I do not consider that it is appropriate for me to determine this disputed issue by email. As I stated in my email of yesterday,
you may challenge my decision by application, on notice to the Defendant. I would then convene a hearing (which may be
conducted remotely or in person in the Royal Courts of Justice). If you confirm that you do intend to challenge the decision by
application notice I will set a deadline for the application to be issued, and order that the Hague Service request will not be
processed until the application is determined. I will then set a short timetable for evidence by witness statement to be served
and list a hearing convenient to both parties as soon as possible in October. The Plaintiff will have to instruct lawyers
authorised to practice in this jurisdiction to allow her to be represented. Both parties should provide their available dates and
a time estimate to my Listing Clerk Mr Eves, whose details appear below.

If an application is made to the US court for a Hague Request to be issued, as indicated might be the case, and that is approved
by Judge Kaplan, then the question of the validity of the present Hague Request will presumably no longer be relevant, so I will
take account of that deadline in the US court in the timetabling.

Regards
Barbara Fontaine
Senior Master of the Queen’s Bench Division

PA: Elaine Harbert Tel. 0207 947 6911 elaine.harbert1@justice.gov.uk
Listing Clerk: Jonathan Eves Tel. 0203 936 8957 jonathan.eves@justice.gov.uk




From: Daniel Cundy <daniel.cundy@blackfords.com>
Sent: 15 September 2021 17:21
To: Fontaine, Senior Master <SeniorMaster.Fontaine@ejudiciary.net>
Cc: xboies@gmail.com; smccawley@bsfllp.com; AVillacastin@bsfllp.com; SMariella@bsfllp.com; ABoies@bsfllp.com; Gary
Bloxsome <gary.bloxsome@blackfords.com>; foreignprocess.rcj@justice.gov.uk; Moore, Pat <pat.moore@Justice.gov.uk>;
Foley, Jennifer <jennifer.foley@Justice.gov.uk>
Subject: Virginia Giuffre v. Prince Andrew No.21-cv-06702-LAK

Dear Senior Master Fontaine,

Further to your email today (10:24) to Mr Boies, copying in our firm.

Please find attached, respectfully for your attention, our letter and attachments in reply.

Yours sincerely
            Case 1:21-cv-06702-LAK Document 15-20 Filed 09/16/21 Page 3 of 3


Daniel Cundy | Partner
020 3907 7782 | 07500 930878 | daniel.cundy@blackfords.com
Blackfords LLP | 20 Farringdon Street | London | EC4A 4EN
DX 161400 Old Bailey 5 | 03330 150 150 | www.blackfords.com




COVID 19 – Please see our website here for our updated position in relation to Coronavirus.

Blackfords LLP is a limited liability partnership registered in England & Wales with registered number OC325398 at Hill House, 1 Mint Walk, Croydon, CR0 1EA. A list of
members’ names is available at this address.

GDPR: details of how we handle personal data can be found in our Privacy Statement

Authorised and regulated by the Solicitors Regulation Authority under number 462078.
